*750Judgment
The judgment rendered by the former District Court of San Juan on December 18, 1950, in above-entitled case, is affirmed.
It was so decreed and ordered by the Court as witness the signature of the Chief Justice. Mr. Justice Negrón Fer-nández dissents for the reasons set forth in his opinions in Vargas v. Jusino, 71 P.R.R. 362, 369, Figueroa v. Diaz, 75 P.R.R. 152, and Armáiz v. Santamaría, civil case No. 10,945, per curiam decision of December 30, 1953, [75 P.R.R. 544].
Mr. Justice Pérez Pimentel did not participate herein.
Mr. Justice Belaval dissented in a separate opinion.
A. Cecil Snyder,

Chief Justice.

I attest:
Ignacio Rivera,

Secretary.